Case 3:18-cv-01801-.]CH Document 16 Filed 12/19/18 Page 1 of 2

lN THE UN|TED STATES DISTR|CT COURT
FOR THE DlSTRlCT OF CONNECT|CUT

JAMES E. SHELTON, individually and on
behalf of all others similarly situated,

Plaintiff,
v.

POST UN|VERS|TY, lNC.,

Detendant.

 

Civil Action No. 3:18-cv-01801-JCH

December 19, 2018

IVIOTION FOR ADIV||SS|ON OF EDWARD A. BRODER|CK. ESQ. PRO HAC VlCE

l, Jeffrey J. Tinley, a member of the Bar of this Court, hereby move pursuant to Rule

83.1(d) of the Local Civil Rules of this Court for the admission of Edward A. Broderic|<,

Esq., as a visiting lawyer for the purpose of representing, as co-counse| With the

undersigned, the named plaintiff, James E. Shelton.

Tl'\e attached duly sworn and executed affidavit of Edward A. Broderick, Esq., is

submitted in support of this motion (attached hereto as Attachment A) along vvith the

applicable Certificate of Good Standing (attached hereto as Attachment B).

WHEREFORE, the undersigned respectfully requests that this motion be granted

PLA|NT|FF, _
JAl\/IES E. SH -[TON

By:

 

 

Jet:@j/W Esq.

Fe a o. ct00765
Tinley, Renehan & Dost, LLP
60 North l\/lain Street, 2nd Floor
Waterbury, CT 06702

Telephone: (203) 596-9030
Facsimile: (203) 596-9036

E-l\/lail: itinley@tnrdlaw.com

Page 1 of 2

Case 3:18-cv-01801-.]CH Document 16 Filed 12/19/18 Page 2 of 2

CERT|F|CAT|ON OF SERV|CE

l hereby certify that on December 19, 2018, a copy of the foregoing Motion for
Admission of Edward A. Broderick, Esq. Pro Hac l/ice Was filed electronically and served
by mail on anyone unable to accept electronic filing. Notice of this filing Will be sent by
e-mail to all parties by operation ofthe court‘s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court‘s ClVl/ECF system.

Edward A. Broderick, Esq.

Broclerick & Paronich, P.C.

99 High Street, Suite 304

Boston, l\/lA 02110

Telephone: (508) 221 -1 510

Facsimiie: (617) 830~0327

E-lVlail: anthonv@brodericl<-law.com

Of Counsel for Plaintiff James E. Shelton

JeffrW

Page 2 of 2

